Exhibit 10.5

 

GRAPHIC [g187171mui001.jpg]

 

  Gleacher & Company, Inc.

 

August 17, 2012

 

Mr. Bryan Edmiston

Controller

Gleacher & Company, Inc.

1290 Avenue of the Americas

New York, NY 10104

 

Re:                             Participation in Gleacher & Company Senior
Management Compensation and Retention Plan

 

Dear Mr. Edmiston:

 

As you know, this is an exciting and challenging time for Gleacher &
Company, Inc.  As part of its strategy to retain key employees to help meet
these challenges, Gleacher has adopted the Gleacher & Company Senior Management
Compensation and Retention Plan (the “Plan”).

 

Because of your position with Gleacher, you have been selected to participate in
the Plan.  If you satisfy all of the requirements of the Plan, you are eligible
to receive a cash severance benefit of $1,000,000, full vesting of all of your
outstanding equity-based awards and medical benefits for eighteen (18) months
following your termination of employment, and your Restricted Period shall be
six (6) months following your termination of employment for purposes of the
noncompetition covenant in section 5..2 of the Plan and twelve (12) months
following your termination of employment for purposes of the nonsolicitation
covenants in sections 5.3 and 5.4 of the Plan.  In general, to receive the cash
payment and the other benefits under the Plan, your employment with Gleacher
must be involuntarily terminated without Cause or you must terminate your
employment for Good Reason, in either case within six months before or two years
after a Change in Control of Gleacher (all as defined in the Plan).

 

A copy of the Plan is attached to this letter.  Please retain a copy of this
letter and the attachment for your records.

 

To accept this award and to agree to be bound by the terms of the Plan, please
sign a copy of this letter and return it to Gleacher, attention General Counsel,
by September 1, 2012.  If you fail to do so, this agreement will be void and you
will not be eligible to receive any of the benefits offered under the Plan.

 

--------------------------------------------------------------------------------


 

Congratulations on your selection to participate in the Plan.  We look forward
to continuing to work with you to help Gleacher achieve its goals.

 

 

Sincerely,

 

 

 

/s/ Robert A. Gerard

 

on behalf of the Administrator of the Plan

 

Attachment

 

By signing below, you agree and acknowledge that: (1) you have received and
reviewed a copy of the Plan, (2) you agree to be bound by the terms of the Plan,
including the covenants set forth in Section 5 of the Plan, (3) the Company will
suffer irreparable harm if you violate or threaten to violate the provisions in
Section 5, (4) the provisions of Section 5 are reasonable and necessary for the
protection of the business of the Company and do not impose a greater restraint
than is necessary to protect the goodwill or other business interests of the
Company, (5) in addition to any other remedies, the Company will be entitled to
seek a preliminary injunction, temporary restraining order, or other equivalent
relief, restraining you from any actual or threatened breach of Section 5 in any
court that may have competent jurisdiction over the matter in dispute, and
(6) you understand that you will not be entitled to any benefits under the Plan
unless you experience a Qualifying Termination and execute (and do not revoke) a
release and acknowledgement as described in Section 6 of the Plan.

 

 

August 17, 2012

 

/s/ Bryan Edmiston

Date

 

Signature of Participant

 

2

--------------------------------------------------------------------------------